Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed May 11, 2021. As filed, Claims 35-54 are pending of which claims 35-54 are new. Claims 15-34 are canceled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 5/11/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  
The rejections of claims 29-34 as set forth in the previous Office Action are moot per cancelation of said claims.
The following are new grounds of rejections necessitated by Applicants’ amendment, filed on 5/11/2021, wherein all claims were cancelled and new claims 35-54 are added, and the limitations in pending claims as amended now have been changed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 35-54 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,458,007 , Jul. 3, 1984 , by Geissler et al. (“the 007 patent”; cited by Applicants in IDS) in view of EP 3 235 801, by Goto 11/12/2015 (cited by Applicants in IDS)and  Yoshinori et al. Progress in Organic Coatings 31 (1997) 113-120 (cited ion PTO-892 attached herewith).
The ‘007 patent teach the preparation of glycerol diester by reacting 1 mole glycidyl acrylate or glycidyl methacrylate with 1 mole of acrylic acid or methacrylic acid (col. 5 line 20-24; within the ratio of instant claims).
Preparative example on col 9 of the cited reference shows preparation of  glycerol dimethacrylate which corresponds to claimed formula (I) wherein R1 and R2 are each methyl (I) 1282.5 g (9 moles) of glycidyl methacrylate were added dropwise with stirring over a period of 3 hours to mixture of 860.9 g (10 moles; molar excess of acid as required by instant claims) methacrylic acid (the elected species: compound of  5 g p-methoxy phenol at 75° to 85° C; stirring of the mixture was continued for 2 hours at 80° C  to give the ester product was stabilized with p-methoxyphenol (i.e. Bronsted acid) (which corresponds to the steps of claimed method).
The method of the present application differs from the method described in the ‘007 patent in that prior art teach is silent regarding the glycerol methacrylate is storage stable and does not teach adding additional carboxylic acid tot the reaction mixture. 
Regarding the storage stable  glycerol methacrylate, the prior art teach preparation of glycerol dimethacrylate the elected specie by same steps starting materials and catalyst: reacting methacrylic acid with glycidyl methacrylate over benzyltriethylammonium chloride while heating and specifically teach that the ester was stabilized.
Said recitation of storage-stable represents property that is an inherent property of the glycerol dimethacrylate compound and there is no evidence stating that the compound according to the ‘007 patent, would not produce the same storage stability.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999), see MPEP 2112.  Thus the claiming of an unknown property inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
As such, a skilled artisan would reasonably expect that glycerol dimethacrylate obtained by reacting methacrylic acid with glycidyl methacrylate as claimed share similar properties as storage stable and utilities as claimed ester because of the overlapping chemical makeup of the compound taught in the ‘007 patent  and the compounds according to formula I in Claim 35, one of skill in the art would recognize that the storage  properties are the same  since the compound of the prior art contains the structural limitations of formula I.
 Regarding adding additional carboxylic acid to the reaction mixture, it is noted that the prior art teach molar excess of methacrylic acid to glycidyl methacrylate, as required by instant claims. The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) MPEP 2144.04 IV.C.
Furthermore, aspects of ester stability are discussed in the ‘801 publication and the article by Yoshinori. 
The ‘801 publication teach production method whereby corresponding
carboxylic acid esters can be obtained from a variety of carboxylic acids at a high yield, even under conditions using a simple reaction operation and little catalyst (abstract); the storage container for the obtained carboxylic acid ester is not particularly limited: for example, a glass, resin or metallic container may be used [0052]. 
Disclosed in [0049]-[0050] of the ‘801 publication is that when a carboxylic acid used in the production method is (meth)acrylic acid, a (meth)acrylic acid ester is produced. Since (meth)acrylic acid and (meth)acrylic acid ester tend to polymerize, a polymerization inhibitor may be added in advance so as to prevent their polymerization. A polymerization inhibitor may be added at any time, but is preferred to be added at the start of reaction, since it is easier to carry out the reaction. The type of polymerization inhibitor is not particularly limited; the inhibitors may be used alone or in
combination thereof. The amount of polymerization inhibitor is preferred to be in a range of 0.001-0.5 parts by mass relative to 100 parts by mass of (meth)acrylic acid or (meth)acrylic acid ester.
Yoshinori discuss wherein blocking and deblocking reactions of carboxyl group with vinyl ether and the successive curing reactions and that the storage stability of a coating solution employing this system were studied (abstract, page 114; page 118).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to arrive
at the instantly claimed process from the teachings of the ‘007 patent in view of the teaching of ‘801 publication and Yoshinori  regarding stability of the (metha)crylate esters with a reasonable expectation of success before the filing date of the instant invention. A person of ordinary skill in the art would have been motivated to arrive at the instantly claimed process because a skilled artisan would reasonably expect that glycerol methacrylate obtained by reacting methacrylic acid with glycidyl methacrylate as claimed share similar properties as storage stable as claimed ester due to their structural similarity to one another and also utility polymerization inhibitor to enhance storage-stability of said esters.          Therefore, absent a showing of unexpected results, the instant claims are obvious over the prior art.
Claim Rejections - 35 USC § 112 (Written description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 35 recites” A method for preparing storage-stable glycerol (meth)acrylate
carboxylic esters of formula (I) A or B defined by variables R1= H or CH3; and R2 = hydrogen; a C 1 to C30 aliphatic group; an aliphatic cyclic group with a C4 to CS
ring, unsubstituted or substituted by N, S, 0 or P; a Cl to CS halogenated aliphatic
group; an aromatic group having a ring with up to six carbons or a heteroaromatic
group substituted by N, S, O or P and having a ring with up to six carbons; or a C2 to
C30 unsaturated aliphatic group, by steps a), optionally b); c).

The present claims encompass a large amount of permutations based on the variability of the claimed genus. 
By contrast, the nature and scope of the invention described in the Specification limited to preparation of esters by reacting glycidyl (meth)acrylate  with acetic acid, butyric acid, stearic acid, benzoic acid, salicylic nicotinic acid, proline, acrylic acid, oleic acid, lactic acid, hydroxyisobutyric acid , trichloroacetic acid, or methacrylic acid  (examples).
The specification does not show any other examples of compounds of formulae (I)-(III)  as claimed wherein variable R1, R2 or R3  are as defined.  	Applicant has not described the claimed genus of storage-stable glycerol methacrylate carboxylic ester compounds of formula (I) (or compositions) obtainable by claimed method in a manner that would indicate they were in possession of the full scope of this genus. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In addition to lacking an adequate number of species, the disclosure fails to the only structural feature shared by all species of Formula (I) is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which is not an art-recognized chemical class. These shared structural features fail to define a genus whose members can be “visualize[d] or recognize[d]” by the skilled artisan.
The specification, then, is considered absent of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus. 
Instant claims do not comply with the written description requirement because the disclosure does not provide a representative number of species falling within the scope of the genus compound of formula (I). As such, the claims lack adequate written description for the claimed method of making storage stable glycerol (meth)acrylate carboxylic esters of  formula (I).
Conclusion
Claims 35-54 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622